Citation Nr: 0203733	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee injury residuals, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals, right knee meniscectomy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the RO in 
Providence, Rhode Island.  



FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been obtained.  

2.  The veteran is shown to have arthritis of each knee 
confirmed by x-ray findings of degenerative joint disease 
with a related noncompensable functional limitation due to 
pain on motion.  

3.  The veteran is not shown to have more than slight 
recurrent subluxation or lateral instability of either knee.   



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate 10 percent 
rating the service-connected left knee injury residuals 
manifested by arthritis with painful motion have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991& Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5010, 5256, 5259, 5260, 5261 
(2001); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998); 
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected right knee meniscectomy 
residuals manifested by arthritis with painful motion have 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991& 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5010, 5256, 
5259, 5260, 5261 (2001); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).  

3.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected left knee injury 
residuals manifested by recurrent subluxation or lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991& Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.71a including Diagnostic Code 5257 (2001).  

4.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected right knee disability 
manifested by recurrent subluxation or lateral instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 
1991& Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.71a including Diagnostic Code 5257 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran has a history of having had arthroscopic surgery 
on both knees, with partial patellectomy on the right knee.  

The outpatient treatment reports from February 1998 to 
December 1998 show that the veteran was seen in February 1998 
for intense bilateral knee pain, with swelling in the right 
knee.  He complained that the right knee felt like it was 
popping out at times for which he used a knee brace in the 
past, and medicated with analgesics.  On examination, his 
gait was steady.  There was crepitus in both knees with full 
range of motion.  He was advised to wear braces for support, 
and given Naproxen for pain.  In November and December 1998, 
he received exercise therapy for his knees, but reported no 
additional problems at that time.  

On emergency room visit of April 1998, the veteran complained 
of recently bumping his right knee and having severe pain.  
An examination showed crepitance on movement, but with a full 
range of movement.  The knee was treated with injection of 
Depo-Medrol and marcaine, with improvement.  

Further, a November 1998 Medical Panel report for permanent 
disability from the Fire Department found that the veteran 
was permanently incapable of performing the essential duties 
of a fireman due to knee disability.  It was noted that he 
walked with a limp, but had full range of motion of both 
knees of 0 to 145 degrees.  

It was note that bilateral patella femoral crepitus had been 
shown with palpable osteophytes associated with the distal 
femur and proximal tibia, more pronounced on the medial 
aspect of the right knee.  Osteopytes were palpable on the 
lateral compartment of the right knee.  

There also was noted to be a bilateral varus deformity, 
greater on the right than the left knee, and the quadriceps 
was slightly larger on the right than the left.  The anterior 
drawer sign was negative.  Both varus and valgus stress was 
painful, but stable.  

There was noted to be pain in the medial compartments, 
bilaterally, with McMurray's maneuver, and complaints of 
occasional swelling and stiffness.  The diagnosis was that of 
bilateral degenerative osteoarthritis on a traumatic basis.  

On January 1999 VA compensation examination, he reported 
being on permanent partial disability retirement from 
employment as a fireman since 1998.  The objective findings 
showed a lumbering and waddling gait, with varus deformity of 
both knees of 5 percent or less in both knees, and a 5 cm 
"open" scar on the right knee.  

There was a 1 cm abnormal motion in the anterior-posterior 
direction, with the right knee in the 30-degree flexed 
position.  Both knees appeared stable except for the minimal 
abnormal A-P motion of the right knee.  

The veteran was able to squat and get up again, but with 
stiffness and difficulty.  His range of motion was noted as 
being normal in both knees, with flexion to 145 degrees and 
no hyperextension.  He was also able to raise his legs from a 
dangling position 25 times easily while sitting on a table 
and with added two pound weights.  

The X-ray studies showed findings of moderate degenerative 
joint disease, bilaterally, manifested by spur formation in 
the tibial plateau and possible intra-articular body in the 
right medial compartment.  

The VA examiner opined that the knees could perform all the 
daily activities of living, but the veteran could only do 
light work and medial heavy work if the work did not involve 
climbing stairs.  The examiner further opined that the 
veteran would be unable to do any heavy work, such as 
required in the fire department.  

The diagnosis was that of moderate degenerative joint 
disease, bilaterally, manifested by spur formation in the 
tibial plateau, with questionable postoperative changes of 
the right patella; minimal narrowing of the right medial 
compartment, with possible intra-articular body in the right 
knee medial compartment.  


Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

In this regard, the Board notes that, during the course of 
this appeal, the veteran was afforded a VA examination.  In 
addition, the record includes pertinent VA and private 
treatment records, as well as his employment medical 
disability panel report.  Moreover, in light of the evidence, 
the Board finds that a separate 10 percent ratings are for 
application for the demonstrated arthritis of each knee.  

Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decisions, Statement of the Case, as well as other notices 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing the claim, and the basis for denial of the claim.  
Hence, the veteran has been notified of what is needed to 
substantiate the claim.  

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, is 
warranted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).  


Rating Criteria

The veteran essentially contends that the currently assigned 
10 percent ratings do not adequately reflect the severity of 
his service-connected bilateral knee disability.  

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim(s), the claim(s) 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  However, 
where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

There are three circumstances under which compensation may be 
available for degenerative changes: (1) where limitation of 
motion meets the criteria in the diagnostic code(s) 
applicable to the joint(s) involved, the corresponding rating 
under the code(s) will be assigned; (2) where the objectively 
confirmed limitation of motion is not of a sufficient degree 
to warrant a compensable rating under the applicable code(s), 
a rating of 10% will be assigned for each major joint or 
group of minor joints affected to be combined, not added 
under DC 5003; or (3) where there is no limitation of motion, 
a rating of 10% or 20%, depending on the degree of 
incapacity, may still be assigned if there is x- ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joints. Hicks v. West, 8 Vet.App. 417, 420 (1995).  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule).  

A 10 percent rating contemplates a knee disability which is 
slight in nature, as would be manifested by impairment of the 
knee with slight recurrent subluxation or lateral instability 
(Diagnostic Code 5257), removal of symptomatic semi-lunar 
cartilage (Diagnostic Code 5259), leg flexion limited to 45 
degrees (Diagnostic Code 5260), leg extension limited to 10 
degrees (Diagnostic Code 5261), impairment of the tibia or 
fibula, by either nonunion or malunion, with slight knee 
disability (Diagnostic Code 5262) or genu recurvatum 
(Diagnostic Code 5263).  

A 20 percent rating is warranted for impairment of the knee 
with moderate recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage with 
frequent episodes of "locking" pain, and effusion into the 
joint (Diagnostic Code 5258), leg flexion limited to 30 
degrees (Diagnostic Code 5260), leg extension limited to 15 
degrees (Diagnostic Code 5261) or impairment of the tibia or 
fibula, by either nonunion or malunion, with moderate knee 
disability (Diagnostic Code 5262).  

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), impairment of the knee with severe 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), leg flexion limited to 15 degrees (Diagnostic Code 
5260), leg extension limited to 20 degrees (Diagnostic Code 
5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee disability (Diagnostic 
Code 5262).  

A 40 percent rating is warranted for ankylosis of the knee 
with unfavorable angle in flexion between 10 and 20 degrees 
(Diagnostic Code 5256), leg extension limited to 30 degrees 
or impairment of the tibia or fibula by nonunion with loose 
motion requiring brace (Diagnostic Code 5262).  

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
use of the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca v. 
Brown, 8 Vet.App. 202 (1995). 

A finding of functional loss due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant." 38 C.F.R. § 4.40.  The symptoms enunciated 
in 38 C.F.R. § 4.45, which include pain on movement and 
swelling and recognizes the knee as a major joint for 
purposes of rating disability from arthritis, overlaps the 
symptoms recognized in Diagnostic Code 5003.  

The symptoms enunciated in 38 C.F.R. § 4.59, which include 
painful motion due to arthritis, also overlaps the symptoms 
recognized in Diagnostic Code 5003. See Hicks, 8 Vet.App. at 
420 (the schedular criteria of Diagnostic Code 5003 must be 
read in conjunction with the provisions of 38 C.F.R. § 4.59).  

A full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate I.  The veteran's most recent examination was performed 
with review of his claims file by the examiner.  


Bilateral Knee Arthritis

A careful review of the evidence shows that the veteran has 
bilateral knee arthritis confirmed by x-ray findings of 
moderate degenerative joint disease manifested by spur 
formation in the tibial plateau.  The degenerative 
osteoarthritis also is shown by the evidence to be productive 
of considerable pain, such that the veteran was found 
incapable of performing the heavy work in his job as a 
fireman.  As discussed hereinabove, the arthritis of the 
veteran's knee is evaluated based on actual limitation of 
motion or functional loss due to pain.  

In this regard, the record reflects that range of motion 
testing for the knees has been reported as being consistently 
in the normal range, with a noncompensable rating for 
application under the provisions of Diagnostic Code 5260 or 
5261.  

Given the demonstrated findings of arthritis and pain, the 
report of the limitations in his employment, as well as other 
symptoms of stiffness and swelling on prolonged activity or 
standing, the Board finds that service-connected disability 
picture warrants the assignment of a separate rating of 10 
percent for each knee.  See 38 C.F.R. § 4.59.  See also 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-7; 
Lichtenfels, 1 Vet. App. at 488; VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  The veteran in this regard is not found to 
have a demonstrated functional loss due to pain consistent 
with more than knee flexion limited to 60 degrees or 
extension limited to 5 degrees.  

In addition to the Diagnostic Codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic codes providing for 
assignment of a higher evaluation.  However, in the absence 
of clinical evidence or disability comparable to left knee 
ankylosis or impairment of fibula or tibia, evaluation under 
Diagnostic Codes 5256 or 5262, the only Diagnostic Codes 
(apart from Diagnostic Code 5257) providing for assignment of 
an evaluation in excess of 10 percent are inapplicable.  


Bilateral Knee Instability

The veteran's service-connected knee disability has been 
rated as 10 percent disabling pursuant to the provisions of 
38 C.F.R. § 4.71a including Diagnostic Code 5257.  Under this 
Diagnostic Code, slight recurrent subluxation and lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
rating requires moderate recurrent subluxation and lateral 
instability, and a 30 percent evaluation requires severe 
disability.  

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the preponderance of the 
evidence does not support the assignment of a rating higher 
than 10 percent for either service-connected knee on the 
basis of instability under Diagnostic Code 5257.  

In reaching this determination, the Board notes that the 
evidence does not show either moderate or severe recurrent 
left knee subluxation or lateral instability.  In this 
regard, the Board notes the most recent 1999 VA examination 
reported that the knees were essentially stable.  Similarly, 
the November 1998 Fire Department medical panel disability 
report did not indicate any ligamentous instability.  

Moreover, the veteran's complaints of his knee popping out 
during his February 1998 emergency room visit showed that his 
knee gave out only when he did prolonged kneeling, which 
condition was ameliorated by a brace.  Use of a brace 
recognizes that the veteran may suffer from some subluxation 
and instability of the knees; however, the evidence of record 
does not reflect more than slight instability in the general 
disability picture.  

Accordingly, an evaluation on the basis of instability in 
excess of 10 percent under Diagnostic Code 5257 is not for 
application for either knee.  



ORDER

An increased rating greater than 10 percent for the service-
connected left knee injury residuals on the basis of 
recurrent subluxation or lateral instability is denied.  

A increased rating greater than 10 percent for the service-
connected right knee disability on the basis of recurrent 
subluxation or lateral instability is denied.  

A separate 10 percent rating for the service-connected left 
knee injury residuals on the basis of arthritis with painful 
motion is granted, subject to the regulations governing the 
payment of VA monetary benefits.  

A separate 10 percent rating for the service-connected right 
knee disability on the basis of arthritis with painful motion 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

